DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed Jan 13, 2022.
Claims 4, 6-7, 10, 14, 16-17, 20, 24, 26-27 and 30 have been canceled.
Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 have been examined.
Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 are pending.

Response to Arguments
With respect to Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, recites “obtaining, from the blockchain, at least one data digest indicating at least one type of the plurality of types of anti-counterfeiting identification information recorded on the blockchain”. However, the claim further recites “verifying that a data digest is received for each type of the plurality of types of anti-counterfeiting identification information” which renders the claims indefinite. It is unclear to one of the ordinary skill in the art, in the manner verifying that a data digest is received for each type of the plurality of types while only obtained at least one data digest in the obtaining step. Appropriate correction is required.

Claim 1, recites “obtaining, from the blockchain, at least one data digest indicating at least one type of the plurality of types of anti-counterfeiting identification information recorded on the blockchain”. However, the claim further recites “verifying that a data digest is received for each type of the plurality of types of anti-counterfeiting identification information” which renders the claims indefinite. It is unclear to one of the ordinary skill in the art, which data digest the step “verifying that a data digest is received” referring to. Is it referring to the data 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 20190213462 A1) in view of Fallah et al. (US 20180343126 A1) in view of Masuda et al. (US 20080140660 A1) in view of Hayashi et al. (US 20070022293 A1) and further in view of Pamela Rice (US 10250381 B1).

Regarding claims 1, 11 and 21: McDonald discloses: A computer-implemented method for anti-counterfeiting, comprising:
Receiving, by a client device, an anti-counterfeiting verification request submitted by a user for a product, wherein the verification request comprises anti-counterfeiting information generated by a plurality of participants (e.g., private system,  public database, manufacturer system 2001, distribution system 2003 and retailer system 2005) who maintain a blockchain (McDonald, [0146], “Process 800 includes the steps of tag detection, tag identification and server-side decoding, and optional client-side decoding. In some embodiments, tag detection can be performed by client device 110 using an image received from a scanner of client device 110 (e.g., a camera of a mobile device, or a handheld optical scanner). In various embodiments, tag detection can be performed by client device 110 using an image received from another device. In various embodiments, tag identification and server-side decoding can be performed by authentication server 115, private system 120, or another system. In various embodiments, optional client-side decoding can be performed by client device 110.” [0235], “system 2000 for inventory management using a database, consistent with disclosed embodiments. Though described below as performed by client systems associated with different entities in a supply chain, system 2000 can be performed in some embodiments by authentication system 115, private system 120, or another system. In some embodiments, manufacturing system 2001 can be configured to provisioning a database (e.g., database 130) with status information for a secure tag. In some aspects, manufacturing system 2001 can be configured to update the state of an account 2010 of the database with status information concerning the secure tag, or an item labeled with the secure tag. Manufacturing system 2001, or another system, can be configured to provide application keys to carrier system 2003 and retailer system 2005. These application keys can allow carrier system 2003 and/or retailer system 2005 to update or modify the state of account 2010. Alternatively or additionally, the state of an account 2010 of the database can include rules governing access to the account. In some embodiments, customer system 2007 can lack an application key. Therefore, in some embodiments, customer system 2007 can have a default level of access to the database. For example, customer system 2007 can have read only access to the state information described in account 2010.” [0106], “depicts a flowchart illustrating an exemplary process 600 of secure tag generation, consistent with disclosed embodiments. Though described below as performed by private system 120, process 600 can be performed in some embodiments by authentication server 115 or another system. Process 600 can include receiving the numeric seed and stylesheet necessary to generate a secure tag, generating a secure tag layout, generating a secure tag using the secure tag layout and tag data, registering the secure tag with authentication server 115, and providing the tag in an appropriate form for the product to be tracked. In this manner, an identifier unique to the product can be generated that encodes tag data as a selection of tag feature options.”, [0136], “After step 607, process 600 can proceed to step 609. In step 609, private system 120 can generate a perceptual hash (such as a pHash or the like) an of the secure tag. Generating a perceptual hash can include rasterizing the secure tag.”), (see paragraphs, [0146], [0106], [0136], [0235] and [0100] and Fig. 8, Fig. 6, Fig. 9, Fig. 13, Fig. 20 and Fig. 22); (see also paragraphs [0147], [0192] and [0163]-[0164]);
Examiner’s Note:  the language “wherein the verification request comprises anti-counterfeiting information generated by a plurality of participants”. This language does not limit the functionality of the method because this language is outside the scope of the claimed method. Furthermore, this language falls outside the scope of the claimed invention because it recites operation not performed by the claimed method. Therefor these claim limitation does not receive any patentable weight.
in response to receiving the anti-counterfeiting verification request, performing, by the client device based [smart contracts blockchain], operations for an anti-counterfeiting verification of the product comprising (McDonald [0149], “Client device 110 can be configured to detect geometric features in the received tag image that match known target parameters, consistent with disclosed embodiments. Client device 110 can also be configured to detect a refence point of the potential secure tag using the geometric features. In some aspects, client device 110 can be configured to use geometric feature-detection algorithms provided by OpenCV or the like.” [0193], In some embodiments, the app to determine the level of authenticity of a tag can return an “authentication score.” In certain aspects, a perfect score 1301 can be returned. This can occur when, for example, the secure tag is in good condition and the reading device is able to get a good scan of the secure tag. In addition, perfect score 1301 can be returned when the authentication server determines that the secure tag has not been scanned before or if the tag history in the blockchain indicates the product is not a counterfeit.), (see paragraphs [0149]-0151] and [0159]-[0160] and Fig. 8, Fig. 9 and Fig. 13), (see also paragraphs [0192]-[0193], [0098] and [0165]-[0169]):
performing an integrity verification of the anti-counterfeiting information, wherein the anti-counterfeiting information comprises a plurality of types of anti-counterfeiting identification information corresponding the [validation server 115], wherein performing the integrity verification comprises (McDonald [0192], “The authenticity can be determined using the systems and methods disclosed herein. When a secure tag is scanned, the scanned tag image is sent to the authentication server. The authenticity of the tag can be determined using the hashing method described in FIGS. 10-12. When the tag is authenticated, information about the tag is returned, including the number of scans, any reports, etc. In certain aspects, the authentication server can determine a probability of authenticity based on the hashing process.” [0244], “As described herein, the state of the account can store status information including state information for the secure tag indicates at least one of tracking information, sales information, customer data, usage information, activation information, location information, authenticity information, destination information, updated manufacturer information, transactional information, product data, or proof of ownership information. The particular allocation of access to this information among the manufacturer, distributor, retailer, and customer is intended to be exemplary, and not limiting”), (see paragraphs [0192]-[0193], [0098], [0165]-[0169] and [0234]-[0244] and Fig. 9 and Fig. 13 and Fig. 20):
Obtaining, from the blockchain, at least one data digest indicating at least one type of the plurality of types of anti-counterfeiting identification information recorded on the blockchain (McDonald [0165], “In step 903 authentication server 115 can identify secure tag 105 in the received tag image. Consistent with disclosed embodiments, authentication server 115 can be configured to identify secure tag 105 using a stored hash of an image of a secure tag. The stored hash can be a perceptual hash (e.g., a pHash, aHash, dHash, or the like). The secure tag corresponding to the stored hash may have been generated using a stylesheet, as describe above with regard to FIG. 6. In some embodiments, authentication server 115 can be configured to store hashes received from private system 120. Authentication server 115 may be configured to associate the stored hashes with secure tag identifiers. ... But authentication server 115 may be configured to store public portions of stylesheets, in some embodiments.”), wherein each data digest uniquely corresponds to one of the plurality of participants, wherein each participant of the plurality of participants correspond to a particular stage of a product life cycle of the product and wherein each participant maintain different service nodes of a blockchain network for the blockchain (McDonald, [0216], “Fig. 22 depicts paired tags throughout the supply chain. When a manufacturer makes a product, it can create a first secure tag 2201 and a second secure tag 2203, pair the secure tags, and affix the secure tags to the products. The paired tags can then be sequenced and updated in the blockchain throughout the supply chain process. For example, the sequenced tag can contain information about the paired product itself 2205, about the specific pallet the paired product was shipped on 2207, the overall shipment the paired product was sent in 2209, and information about the retailer 2211. At each stage in the supply chain process the blockchain is updated with information about the paired product. When a customer goes to the retailer to purchase the product, he can carry out ownership validation 2213 of the sequenced tag.”), (see paragraphs [0102], [0103], [0165]-[0167], [0216]-[0217] and [0234]-[0235] and Fig. 2, Fig. 3 and Fig. 9 and Fig. 20 and Fig. 22); and
verifying that a data digest is received for […] type of the plurality of types of anti-counterfeiting identification information in the anti-counterfeiting information (see paragraphs [0165] and Fig. 9);
sending, by a client device, an anti-counterfeiting verification result for the product to the user (see paragraphs [0192]-[0193] and [0175]-[0176] and Fig. 9); and
identifying, by the client device, the product information from [private system / database] accessible to the blockchain by using a user query to the [private system / database], wherein the user query comprises at least one data digest of the product information (McDonald [0012], “In some embodiments, the operations can further include receiving the stored hash of the image from a private system; providing a decoding request to the private system, the decoding request including an identifier of the secure tag; and wherein the decoding rules can be received from the private system in response to the decoding request”, [0139], “In some embodiments, authentication server 115 can be configured to retrieve tag status information from a database (e.g., database 130). For example, authentication server 115 can be configured to determine whether the secure tag is still valid, has been cancelled, or includes authentication requirements concerning actions involving the secure tag (e.g., requiring the user provide an application key or authentication credential in order to perform a transaction involving the secure tag).” [0094], “This information can be distributed between private system 120 and client device 110 to reduce the possibility that an attacker able to compromise either of these systems can decode the secure tag. For example, private system 120 can be configured to store the stylesheet and the numeric seed, while client device 110 can be configured to obtain an image of secure tag 105.” In various embodiments, the indication of successful authentication can include status information retrieved from a distributed database.” [0193], “In addition, perfect score 1301 can be returned when the authentication server determines that the secure tag has not been scanned before or if the tag history in the blockchain indicates the product is not a counterfeit.”), (see paragraphs [0040], [0094], [0098]-[0100], 0139] and [0193]).

McDonald discloses, secure tags comprises state information for the secure tag and the state information generated/updated by a plurality of participants on a blockchain (see paragraphs [0030], [0035] and [0040]).
McDonald does not specifically disclose, anti-counterfeiting verification comprises integrity verification of anti-counterfeiting information generated by a plurality of participants on a blockchain.
However, Fallah discloses: the anti-counterfeiting verification comprises integrity verification of anti-counterfeiting information generated by a plurality of anti-counterfeiting participants on a blockchain (see paragraphs [0058], [0055-0059] and Fig. 5 and related text).
Additionally, the Examiner notes Fallah further discloses: wherein each data digest uniquely corresponds to one of the plurality of participants, wherein each participant of the plurality of participants corresponds to a particular stage of a product life cycle of the products (see paragraphs [0038]-[0039] and [0042] and Fig. 5 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald with Fallah to include a well-known blockchain consensus protocols function to add additional node or participates to validate a data to enhance data and validation security.

McDonald does not specifically disclose, using a user query to the third- party content addressable storage device.
However, Masuda discloses:
identifying, by the client device, [[the]] product information from a third-party content addressable storage device accessible to the blockchain by using a user query to the third-party content addressable storage device, wherein the user query comprises at least one data digest (Masuda [0006], “receiving a request to retrieve a data element, determining a stored content identifier for the data element, identifying a storage location associated with the stored content identifier, retrieving a data element stored at the storage location, …, and if the stored content identifier and the second content identifier match, providing a preview of the retrieved data element and a representation of the stored content identifier to be displayed to a user. The representation of the stored content identifier may be an alphanumeric string derived from the content identifier or a graphic representation, such as a barcode, derived from the content identifier. Displaying both the preview and content identifier representation allows a user to confirm that the content of the data element is authentic, i.e., that the retrieved data element is exactly the same as the data element that was stored in the content storage.”), (see abstract, paragraphs [0006], [0019], [0022] and Fig. 3 and Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDonald and Fallah with Masuda to include content addressable storage device to store and retrieve data to improve performance and user experience.

McDonald discloses, plurality of participants (e.g., private system, public database, manufacturer system 2001, distribution system 2003 and retailer system 2005) updating the secure tags and validating the secure tags (see paragraphs [0102], [0103], [0165]-[0167], [0216]-[0217] and [0234]-[0235] and Fig. 2, Fig. 3 and Fig. 9 and Fig. 20 and Fig. 22).
McDonald does not specifically disclose, verifying that a data digest is received for each type of the plurality of types of anti-counterfeiting identification information in the anti-counterfeiting information.
However, Hayashi discloses, verifying that a data digest is received for each type of the plurality of types of anti-counterfeiting identification information in the anti-counterfeiting information (Hayashi [0129], "the verification of the received signature data 161 is performed therein in step S82. If the verification is successful, the electronic document operating apparatus 33 subsequently receives the partial singed data 1 (162) in step S85, as shown in FIG. 16C. Then, the electronic document operating apparatus 33 performs verification of the received partial signed data 1 (162) in step S86. If the verification is successful, the operating apparatus 33 subsequently receives the partial signed data 2 (163) in step S85, as shown in FIG. 16D. Then, the operating apparatus 33 performs verification of the received partial signed data 2 (163) in step S86. After this, similar processing is performed on the partial signed data 3 (164) and the partial signed data 4 (165). Thus, a description of the processing performed thereon is omitted.”), (see abstract and paragraphs [0129]-[0131], [0092]-[0098] and Figs. 16A to 16D and Figs. 7A and 7B).
Further discloses, each data digest uniquely corresponds to one of the plurality of participants (Hayashi [0093], “identification information on the partial signed data is generated corresponding to each of the plurality of partial signed data. As long as the partial signed data can uniquely be identified according to the identification information, any information may be employed as the identification information. According to the present embodiment, a uniform resource identifier (URI) according to Request for Comments (RFC) 2396 is employed as the identification information corresponding to the partial signed data. However, the identification information according to the present invention is not limited thereto. Various values may be applied to the identification information. Each of the plurality of the partial signed data has identification information. According to the identification information, the partial signed data corresponding thereto can be identified.”), (see paragraphs [0092]-[0098] and Figs. 7A and 7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDonald, Fallah and Masuda with Hayashi to include a well-known function of validating data for each types of data received to validate a data to enhance data and validation security.

McDonald discloses, public database 125 can be the Ethereum blockchain, or a similar smart contracts blockchain.
McDonald does not specifically disclose, performing, by the client device based on invoking a smart contract, operations for an anti-counterfeiting verification of the product.
However, Rice discloses, performing, by the client device based on invoking a smart contract, operations for an anti-counterfeiting verification of the product (Rice [Col. 1 LN 59 – Col. 2 LN 1], “An Ethereum blockchain lets the user define complex computations and/or instructions in a form of a smart contract, which includes executable code designed to perform one or more actions based on the occurrence of a condition. An Ethereum smart contract, for example, defines, in executable code, a computer protocol that facilitates, verifies, and/or enforces negotiation or performance of a contract. Once deployed, a smart contract is executed on all Ethereum nodes as a replicated state machine.” [Col. 6 LN 34-38], “the content validation node performs validation of the content using the validation information (e.g., the smart contract) in the blockchain. By way of example, the validation information may include an algorithm for evaluating the accuracy or trustworthiness, etc.”, [Col. 6 LN 51-55], “a smart contract designed to trigger a transfer of funds or another incentive upon completion of the validation, an amount of compensation offered for performing the validation, account data associated with the content provider, and/or the like.”), (see [Col. 1 LN 59 – Col. 2 LN 1], [Col. 6 LN 34-38], [Col. 6 LN 51-55] and [Col. 13 LN 45-49] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDonald, Fallah, Masuda and Hayashi with Rice to include a well-known blockchain smart contract function to validate a data to enhance data and validation security.

Regarding claims 2, 12 and 22: McDonald, Fallah, Masuda, Hayashi and Rice, discloses as shown above.
McDonald further discloses: The computer-implemented method according to claim 1, wherein the anti-counterfeiting information further comprises an anti-counterfeiting (See paragraph(s) [0102] and [0135] and Fig. 2 and Fig. 6  and related text).

Examiner’s Note: “wherein the anti-counterfeiting information further comprises an anti-counterfeiting identification code generated by an authority party associated with the product”. This limitation does not limit the functionality of the method because this limitation is outside the scope of the claimed method. Furthermore, this limitation falls outside the scope of the claimed invention because it recites operation not performed by the claimed method. Therefor this claim limitation does not receive any patentable weight.

Regarding claims 3, 13 and 23: McDonald, Fallah, Masuda, Hayashi and Rice, discloses as shown above.
McDonald further discloses: The computer-implemented method according to claim 2, wherein an anti-counterfeiting label is attached to the product, wherein the anti-counterfeiting label is (McDonald, [0216], “a manufacturer makes a product, it can create a first secure tag 2201 and a second secure tag 2203, pair the secure tags, and affix the secure tags to the products”) generated based on the anti-counterfeiting identification code, the anti-counterfeiting verification request comprises the anti-counterfeiting identification code obtained by scanning the anti-counterfeiting label, and initiating the anti-counterfeiting (See paragraph(s) [0005], [0192]-[0193], [0098], [0165]-[0167], [0169], [0305], [0307] and Fig. 9, Fig. 13 and Fig. 22 and related text):
initiating a query on the blockchain based on the anti-counterfeiting identification code in response to receiving the anti-counterfeiting verification request (See paragraph(s) [0192]-[0193], [0098], [0165]-[0167] and [0169] and Fig. 9 and Fig. 13 and related text),
receiving the at least one type of the plurality of types of anti-counterfeiting identification information on the blockchain (See paragraph(s) [0192]-[0193], [0098], [0165]-[0167] and [0169] and Fig. 9 and Fig. 13 and related text); and
determining that the anti-counterfeiting verification of the product is successful based on determining that the at least one type of the plurality of types of anti-counterfeiting identification information is detected on the blockchain (See paragraph(s) [0192]-[0193] and [0175]-[0176] and Fig. 9 and related text).

Regarding claims 5, 15 and 25: McDonald, Fallah, Masuda, Hayashi and Rice, discloses as shown above.
McDonald further discloses: The computer-implemented method according to claim 3, wherein determining that the anti-counterfeiting verification of the product is successful comprises: 
performing a validity verification of the at least one type of the plurality of types of anti-counterfeiting identification information generated by the at least one (See paragraph(s) [0192]-[0193], [0098], [0165]-[0167] and [0169] and Fig. 9 and Fig. 13 and related text); and
determining that the anti-counterfeiting verification is successful based on the validity verification being successful (See paragraph(s) [0192]-[0193], [0098], [0165]-[0167] and [0169] and Fig. 9 and Fig. 13 and related text).

Regarding claims 8, 18 and 28: McDonald, Fallah, Masuda, Hayashi and Rice, discloses as shown above.
McDonald further discloses: The computer-implemented method according to claim 7, wherein the plurality of participant comprise a product manufacturer and a product inspector, and the at least one type of the plurality of types of anti-counterfeiting identification information comprises a data digest of an inspection report of the product (See abstract and paragraph(s) [0016], [0031], [0094], [0098] and [0108] and Fig. 1 and Fig. 6 and related text).

Alternatively, Fallah discloses, The computer-implemented method according to claim 7, wherein the at least one participant comprise a product manufacturer and a product inspector, and the at least one type of the plurality of types of anti-counterfeiting identification information comprises a data digest of an inspection report of the product (See paragraph(s) [0055]-[0059] and Fig. 5 and related text).

Regarding claims 9, 19 and 29:
McDonald further discloses: The computer-implemented method according to claim 8, wherein the inspection report is stored in a [private system / database] accessible to the blockchain, (See paragraph(s) [0192]-[0193] and Fig. 13 and related text).

McDonald does not specifically disclose, query to the third- party content addressable storage device.

However, Masuda discloses, third-party content addressable storage device (Masuda [0006], “receiving a request to retrieve a data element, determining a stored content identifier for the data element, identifying a storage location associated with the stored content identifier, retrieving a data element stored at the storage location, …, and if the stored content identifier and the second content identifier match, providing a preview of the retrieved data element and a representation of the stored content identifier to be displayed to a user. The representation of the stored content identifier may be an alphanumeric string derived from the content identifier or a graphic representation, such as a barcode, derived from the content identifier. Displaying both the preview and content identifier representation allows a user to confirm that the content of the data element is authentic, i.e., that the retrieved data element is exactly the same as the data element that was stored in the content storage.”), (see abstract, paragraphs [0006], [0019], [0022] and Fig. 3 and Fig. 4 and related text)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDonald, Fallah, Hayashi and Rice with Masuda to include content addressable storage device to store and retrieve data to improve performance and user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAHED ALI/Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685